Citation Nr: 1425310	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 2001 to June 2005. 

This matter comes on appeal to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Seattle, Washington (RO), which in pertinent part, denied the benefit sought on appeal.  

In July 2012, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals of TBI.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim. 

During the July 2012 Board hearing, the Veteran testified that she received treatment at medical facility in San Diego shortly after her separation from service.  The Veteran was unable to recall what kind of medical facility she received from at that time.  See Board hearing transcript, page 6.  The record does contain copies of the Veteran's treatment records from the San Diego VA Medical Center dated from May 2008 to July 2009, but does not contain any treatment records prior to May 2008.  In the May 2008 VA treatment record, it was noted that the Veteran had been previously treated through Tri-Care and she received previous treatment at Balboa Naval Medical Center.  Those outstanding military facility and Tri-Care medical records should be obtained and associated with the claims folder.

On remand, the Veteran should also be schedule for a VA examination to determine whether she has any current residuals of TBI related to her reported in-service fall.  The Veteran's service treatment records show that she sustained injuries from a fall down a ladder in April 2003.  At the time, her service treatment records show that she was treated for multiple injuries and lacerations, but there was no injury to her head noted.  She reports that she believes that she struck her head as a result of the fall, but she is unable to remember the incident completely.  See Travel Board hearing transcript, page 3.  The Veteran further reported that she suffered from headache shortly after the fall, and she later noticed symptoms of memory loss, lack of concentration, and dizziness.  Subsequent service treatment records do show complaints of headaches and dizziness, despite her denial of any history of head injury, loss of consciousness, memory loss or amnesia on her October 2004 report of Medical History.  She contends that she suffers from current residuals of TBI due to her in-service fall.  

The report of a September 2009 VA traumatic brain injury consultation report shows that the Veteran was assessed with head concussion with possible residual cognitive symptom solely based on her reported history.  However, it was also felt that her symptoms could be related to other issues such as sleep apnea, depression, insomnia or psychiatric disorder.  It remains unclear to the Board whether the Veteran suffers from any current residuals of a TBI related to her in-service fall.  On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any claim residuals of TBI.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding retired military from Balboa Naval Medical Center and/or TRI-CARE medical treatment reports as well as all outstanding VA treatment records. 

2. Afford the Veteran with a VA examination to determine the nature and etiology of any residuals of in-service traumatic brain injury (TBI).  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all current symptoms and disorders relevant to the Veteran's residuals of TBI, to include headaches, memory loss, lack of concentration, and/or irritability.  Thereafter, he or she should offer an opinion as to whether each symptom or disorder found is at least as likely as not the result of the Veteran's claimed in-service TBI from the April 2003 fall down a ladder. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her claimed residuals of a TBI and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3. Thereafter, the Veteran's claim must be re-adjudicated in light of a review of the entire claims folder.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



